Citation Nr: 0823526	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a higher monthly rate of Dependency and 
Indemnity Compensation (DIC) with Aid and Attendance 
benefits, in excess of $1,290.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in January 1976 
following over 20 years of active service.  He died in 
November 1996.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 decision by the 
Department of Veterans Affairs (VA) Manila, Philippines 
Regional Office (RO) that awarded Dependency and Indemnity 
Compensation (DIC), with additional aid and attendance 
benefits, in the monthly amount of $1,290.00.  The appellant 
perfected an appeal as to the amount of those benefits.  


FINDINGS OF FACT

The appellant is being paid $1,290.00, the maximum monthly 
amount payable for the award of Dependency and Indemnity 
Compensation (DIC) with additional aid and attendance 
benefits.


CONCLUSION OF LAW

Entitlement to a monthly payment in excess of $1,290.00 for 
Dependency and Indemnity Compensation (DIC) with additional 
aid and attendance benefits is barred as a matter of law.  38 
U.S.C.A. § 1310(a) (West 2002); 38 C.F.R. § 3.21 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
to notify and assist a claimant in the pursuit of a claim for 
VA benefits.  There are some claims to which VCAA does not 
apply, such as claims based on allegations that VA decisions 
were clearly and unmistakably erroneous and claims turning on 
statutory interpretation.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001), Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).

This claims turns on statutory interpretation.  See Smith 14 
Vet. App. at 231-32.  Thus, because the law as mandated by 
statute and not the evidence is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994).  

It is further noted that the appellant submitted additional 
medical evidence in March 2008 subsequent to the issuance of 
the last supplemental statement of the case issued in July 
2006.  As no type or amount of evidence would be helpful to 
the appellant's case, the evidence received in March 2008 is 
not pertinent to her claim, and another supplemental 
statement of the case is not necessary prior to the 
disposition of this appeal.  38 C.F.R. §§ 19.37, 20.1304 
(2007).  

Factual Background and Analysis

The facts of this case are not in dispute.  The veteran died 
in November 1996.  In June 1997, the appellant, the veteran's 
surviving spouse, was awarded Dependency and Indemnity 
Compensation (DIC) based upon the establishment of service 
connection for the cause of the veteran's death.  In July 
1997, the appellant was advised by VA that her monthly rate 
would be $833.00, as a surviving spouse with no dependents.  

In December 2005, the appellant applied for and was awarded 
additional monthly benefits based on the need for aid and 
attendance.  In January 2006, the appellant was notified by 
VA that her monthly rate would be $1,290.00 based upon the 
establishment of DIC with additional benefits for aid and 
attendance.  She perfected an appeal as to the amount of 
monthly benefits, arguing that she was entitled to an amount 
higher than $1,290.00.

The rates of DIC benefits with additional benefits for aid 
and attendance are published in tabular form in appendix B of 
Veterans Benefits Administration Manual M21-1 (M21-1), and 
are given the same force and effect as if published in the 
Code of Federal Regulations.  38 C.F.R. § 3.21.  

Effective December 1, 2003, the maximum allowable DIC rate 
for a surviving spouse with additional benefits for aid and 
attendance was $1,290.  See M21-1, part I, Appendix B.

Given that the maximum regulatory rate for Dependency and 
Indemnity Compensation (DIC) with additional aid and 
attendance benefits is $1,290.00, the Board finds that the 
appellant is not entitled to a monthly payment in excess of 
$1,290.00 for such benefits.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  Sabonis, 6 Vet. App. at 430.

Both the Board and the RO are bound by the laws enacted by 
Congress, the VA regulations, the instructions of the VA 
Secretary, and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 2002).  In this 
case, for the reasons set forth above, it is clear that the 
law passed by Congress does not provide a basis to award the 
benefit sought by the appellant.  Thus, the appeal is denied.


ORDER

Entitlement to a higher monthly rate of Dependency and 
Indemnity Compensation (DIC) with Aid and Attendance 
benefits, in excess of $1,290.00, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


